                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                   3:12-cr-9

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
JONTAVEIS LATWAN JOHNSON,              )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s pro se “Motion to Reduce Sentence

Pursuant to First Step Act 2018,” (Doc. No. 85), and defendant’s pro se “Motion for Summary

Judgment re Motion to Reduce Sentence Pursuant to First Step Act 2018,” (Doc. No. 86).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                         Signed: February 24, 2021




         Case 3:12-cr-00009-MOC Document 87 Filed 02/24/21 Page 1 of 1
